Citation Nr: 0122449	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  95-23 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.T.


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.  This matter came before the Board of Veterans' 
Appeals (Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 1996, the veteran testified before a 
hearing officer at the RO.  In a March 1998 Board decision, 
the Board denied some of the issues on appeal and remanded 
for further development the veteran's claims for entitlement 
to an increased rating for right knee disability and 
entitlement to service connection for deep venous thrombosis 
and pulmonary embolism.  

In an October 1999 rating decision, the RO granted service 
connection for deep venous thrombosis and pulmonary embolism.  
Therefore, those matters are no longer in appellate status.  
In the October 1999 rating decision, the RO also increased 
the rating for the veteran's right knee disability from 30 to 
40 percent, effective from the date of receipt of his claim 
in September 1994.  The veteran has continued his appeal with 
respect to the evaluation of his right knee disability.  The 
case was returned to the Board in August 2001.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Mild instability of the veteran's right knee was found in 
March 1995, but flexion of the veteran's right knee in March 
1995 was not limited to 45 degrees or less and extension of 
his right knee in March 1995 was not limited to more than 10 
degrees.

3.  Neither instability nor subluxation has been found since 
March 1995, and extension of the veteran's right knee since 
March 1995 has not been limited to more than 20 degrees.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of the issue on appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has informed the veteran of 
the requirements for the benefit sought on appeal and of the 
evidence it has considered in deciding his claim.  He has 
been provided examinations to determine the degree of 
severity of his service-connected right knee disability, and 
the RO has obtained VA outpatient records pertaining to 
treatment of this disability.  In response to the Board's 
remand, the veteran was requested to identify any health care 
providers who may possess additional records pertinent to his 
claim.  The veteran has not identified, and the Board is not 
aware of, any outstanding evidence which could be obtained to 
substantiate the veteran's claim.  In sum, the facts 
pertinent to this claim have been properly developed and 
there is no further action which should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider the issue in light of the VCAA and 
the implementing regulations.  A remand for that purpose 
would serve only to further delay resolution of the veteran's 
claim with no benefit flowing to the veteran.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Service connection for postoperative status, internal 
derangement of the right knee was granted in a September 1971 
rating decision.  The disability was assigned a 20 percent 
evaluation.

As noted above, the veteran's current claim for an increased 
evaluation for right knee disability was received in 
September 1994.

VA outpatient records dated from November 1994 to March 1995 
document a diagnosis of three compartment degenerative joint 
disease of the right knee and treatment therefore.

The veteran underwent a VA examination for compensation 
purposes in March 1995.  He reported that he had incurred a 
right knee injury in service, and undergone a medial 
meniscectomy shortly after separating from active duty.  
Furthermore, he had undergone four additional operations on 
his right knee since that time.  With respect to his 
complaints, the veteran reported a constant, dull, aching 
pain and stiffness in his right knee, as well as occasional 
swelling.  He indicated that almost all activities aggravated 
his symptoms.  On clinical evaluation, the veteran was unable 
to squat, he manifested mild lateral instability of the right 
knee, and there was retropatellar grating and crepitance.  
Right knee flexion was to 120 degrees and extension to 0 
degrees.  Radiographic studies revealed marked degenerative 
changes in all compartments, with pronounced joint space 
narrowing in both compartments and in the femoral patellar 
articulation.   

In June 1998, the veteran underwent another VA examination.  
He complained of pain in his right knee, as well as that the 
knee locked and was unstable.  The veteran reported flair-ups 
of symptoms occurring 2-3 times a week, which resulted in 
increased pain and an inability to walk for brief periods.  
On clinical evaluation, active range of motion of the right 
knee was negative 5 degrees to 100 degrees, and passive range 
of motion was from 0-110 degrees.  There was pain on extreme 
flexion and extension, with no erythema or swelling of the 
right knee.  The medial joint line was tender.  In addition, 
the medial and collateral ligaments were stable, there was a 
negative Lachman's, and a negative anterior/posterior drawer 
sign.  There was pain with McMurray's without an audible 
click.  The veteran indicated that he was limited in his 
walking and standing capability secondary to pain.  The 
examination report does not contain a final clinical 
diagnosis.  

Thereafter, in October 1999, the veteran underwent an 
additional VA medical examination.  On clinical evaluation, 
the veteran's knees were without redness, warmth, or 
effusion.  There was positive crepitus with range of motion 
of his right knee, without lateral or medial instability.  
Drawer sign was negative.  For active range of motion of the 
right knee, extension was to 5 degrees and flexion to 100 
degrees.  For passive range of motion, extension was to 0 
degrees and flexion to 110 degrees.  Knee extension and 
flexion against resistance were 5/5, with quadriceps strength 
also 5/5.  There was no tenderness along the joint lines, 
medially or laterally.  The veteran was noted to ambulate 
with the use of a cane, and he had a slight limp.  Crepitus 
was heard with range of motion of the right knee.  A 
radiographic study of the right knee revealed moderate 
degenerative changes with narrowing of the medial and lateral 
joint space compartments greater medially.  The examiner's 
diagnosis was status post medial and lateral meniscus repair 
of the right knee.  

The examiner also indicated that the brace that the veteran 
was wearing for his service-connected knee disability led to 
the development of his deep venous thrombosis, which 
subsequently led to his pulmonary thrombosis.

III.  Analysis

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).   

In the October 1999 rating decision, the RO granted an 
increased evaluation of 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, which provides that malunion of the 
tibia and fibula warrants a 10 percent evaluation if there is 
slight knee or ankle disability, a 20 percent evaluation if 
the knee or ankle disability is moderate, and a 30 percent 
evaluation if the knee or ankle disability is marked.  It 
further provides that nonunion of the tibia and fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation. 

Although the medical evidence shows that the veteran does not 
have loose motion or nonunion of the tibia or fibula, the RO 
decided to grant the increased evaluation of 40 percent based 
on its determination that the veteran requires a knee brace.  
Diagnostic Code 5262 does not authorize an evaluation in 
excess of 40 percent.

Although 38 C.F.R. § 4.14 provides that the evaluation of the 
same disability under various diagnoses is to be avoided, the 
veteran's representative alleges that the components of the 
disability should be separately rated under the diagnostic 
codes for arthritis and instability in accordance with 
VAOPGCPREC 23-97 (July 1, 1997), in which VA's General 
Counsel held that when a claimant has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under DC 5260 or 
DC 5261, a separate rating is available under DC 5003 or DC 
5010.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

The evidence pertinent to the evaluation period includes only 
one finding of subluxation or lateral instability.  At the 
March 1995 VA examination, the veteran was found to have mild 
instability, which would warrant only a 10 percent evaluation 
under Diagnostic Code 5257 since the instability did not more 
nearly approximate moderate than slight.  

The March 1995 examination also disclosed that the veteran's 
right knee range of motion was from 0 degrees of extension to 
120 degrees of flexion.  Although grating and crepitance were 
noted, there was no swelling, tenderness, weakness, redness 
or heat.  Even with consideration of all pertinent disability 
factors, as required by DeLuca, the March 1995 examination 
report provides no basis for concluding that the veteran had 
limitation of extension or flexion which would warrant more 
than a 10 percent evaluation, nor is there any other 
objective evidence for that period of time of limitation of 
motion which would warrant more than a 10 percent evaluation.  
Thus, if the components of the disability were separately 
rated under Diagnostic Codes 5003 and 5257, rather than under 
Diagnostic Code 5262, for that period of time, the combined 
evaluation would be less than the 40 percent rating currently 
assigned.

The medical evidence subsequent to March 1995 examination 
shows that no evidence of subluxation or instability was 
found.  The later medical evidence does show increased 
functional impairment due to pain.  Although the veteran was 
noted to walk with only a slight limp, it was also noted that 
he was extremely limited in walking and standing due to pain.  
Never the less, the evidence shows that the pain on motion 
occurs at the extremes of motion and that the veteran retains 
the ability to actively extend his right knee to 5 degrees 
and to flex it to 100 degrees.  Slight weakness was noted at 
the June 1998 examination but no weakness was found at the 
October 1999 examination.  Crepitus has been noted but 
neither incoordination, redness, warmth nor effusion has been 
found.  Therefore, when all pertinent disability factors are 
considered, there is no basis in the medical evidence for the 
period since March 1995 for concluding that the veteran has 
limitation of motion which would warrant an evaluation in 
excess of 30 percent.  

Accordingly, it would not be to the veteran's advantage to 
separately rate the components of his right knee disability 
under the diagnostic codes for arthritis and instability.    

With respect to other potentially applicable diagnostic 
codes, the Board notes that there is no other diagnostic code 
for the knee which authorizes an evaluation in excess of 40 
percent.  

The Board has also considered whether there is any other 
basis for separately rating the components of the veteran's 
knee disability.  In this regard, the Board notes that 
38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations where  none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another Diagnostic Code.  See Esteban v. Brown, 6 Vet. 
App. 259, 262 ((1994).  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  The symptomatology justifying an 
evaluation under either of these diagnostic codes would 
clearly overlap with that justifying a 40 percent rating 
under Diagnostic Code 5262.  Therefore, a separate evaluation 
is not warranted under either of these Diagnostic Codes.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  However, the record reflects that the veteran 
has not required frequent hospitalization for the disability 
and that the manifestations of the disability are those 
contemplated by the schedular criteria.  Therefore, the Board 
has no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for right knee disability 
is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

